Citation Nr: 1043239	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent 
for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and February 2008 Regional Office (RO) 
in Louisville, Kentucky rating decisions, which denied, 
respectively, the Veteran's claim for a TDIU and a rating higher 
than 50 percent for his bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Audiometric examinations correspond to, at worst, a level 
VIII hearing loss for the right ear and a level IX hearing loss 
for the left ear.

2.  The Veteran's hearing loss disability does not present an 
exceptional or unusual disability picture.

3.  The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 
4.85, Diagnostic Code (DC) 6100, 4.86 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).

3.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

VCAA letters in July 2007 and March 2009 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  The letters explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Furthermore, the Veteran was provided with the 
particular rating criteria necessary to establish a higher rating 
for his bilateral hearing loss and with the evidence necessary to 
establish a total rating due to individual unemployability 
resulting from service connected disabilities.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in June 
2006, January 2008, and May 2010.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
examinations discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under the 
applicable rating criteria.  The examinations also discussed the 
impact of the disability on the Veteran's occupation and daily 
living.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's hearing 
loss since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for his hearing loss, 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the examination reports to be thorough and supported by the other 
evidence of record.  There is no rule as to how current an 
examination must be, and the Board concludes the May 2010 
examination in this case is adequate upon which to base a 
decision in that it was performed by a neutral, skilled provider 
who accurately recited the Veteran's history and the examiner's 
resulting report provides the data required to appropriately rate 
the Veteran's disorders.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

The Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Neither the 
Veteran nor his accredited representative has asserted that there 
is any deficiency in his multiple VA examinations.  Furthermore, 
the Board notes that the May 2010 VA examination report discussed 
the Veteran's claim that his current hearing problems interfered 
with his ability to participate in conversations, including on 
the telephone, and decreased his enjoyment of watching 
television.  Thus, as contemplated by Martinak and directed by 
38 C.F.R. § 4.10, the May 2010 examiner discussed the functional 
effects of the Veteran's hearing problems in the examination 
report.  Moreover, the Veteran in multiple statements, as well as 
the lay statements of his wife, children, friends, and 
prospective employer, has extensively discussed the functional 
effects caused by his hearing problems.  Therefore, the Board 
finds a remand for a VA examination to further document the 
functional effects of the Veteran's hearing problems would serve 
no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).  Consequently, the Veteran's claims 
are ripe for appellate disposition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

As noted above, the Veteran is currently rated at 50 percent for 
his bilateral sensorineural hearing loss.  The Veteran claims the 
rating does not accurately depict the severity of his current 
condition.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate 
the degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is an 
exceptional pattern of hearing impairment, a rating based on pure 
tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & 
(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the evidence indicates that the Veteran was 
prescribed bilateral hearing aids through the VA in approximately 
1999 or 2000.  The Veteran was seen periodically thereafter for 
maintenance or problems with the units.

The Veteran underwent a private audiological examination, 
apparently from December 1999, which is currently of record.  The 
private examination, however, does not meet regulatory 
specifications and, therefore, may not be considered.  
Specifically, the audiological evaluation does not provide a 
specific breakdown of pure tone thresholds except in graphical 
format, which the Board is not competent to interpret.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of audiometric 
data).  A subsequently completed narrative analysis discussed the 
findings of the December 1999 audiogram, noting that the Veteran 
had nerve damage to the inner ear and that it was possible that 
loud noise exposure was a contributing factor to the hearing 
loss.    

Furthermore, the private audiological examination did list speech 
recognition scores, but did not indicate the specific controlled 
speech discrimination test used for the examination.  
Specifically, it is unclear whether the speech discrimination 
test was performed using the Maryland CNC test, as required 
pursuant to 38 C.F.R. § 4.85.  The word list requirement in the 
regulation is very specific and differs from other word lists 
used to test hearing impairment.  In this instance, it is unclear 
from the private report what test was used.  Thus, the Board is 
unable to use the private audiological examination.

In that regard, the Board has considered the recent holding of 
the Court of Appeals for Veterans Claims ("Court") in Savage v. 
Shinseki, No. 09-4406 (Vet. App. November 3, 2010), wherein the 
Court held that, in certain circumstance, VA has a duty to return 
for clarification unclear or insufficient private examination 
reports or VA progress notes where it was unclear whether speech 
discrimination testing was conducted using the Maryland CNC test, 
or the Board must explain why such clarification is not needed.  
In this case, the Board finds that a remand is not warranted as 
the audiogram was from a period of several years prior to the 
appellate period and there are multiple audiograms during the 
appellate period that provide information sufficient to 
accurately rate the Veteran's hearing loss disability.

The Veteran was afforded a VA audio examination in June 2006.  At 
that time, the examiner noted review of the claims file and 
medical records.  The Veteran reported having worked on the 
assembly line for Westinghouse making refrigerators for 20 years.  
The results of the June 2006 VA audiological test are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
70
70
LEFT
45
55
60
65
65

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 52 percent for the right ear and 40 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 67.5 for the right ear and 61.25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VIII for the right ear and IX for the left 
ear.  Such a degree of hearing loss warrants a 50 percent 
evaluation under Table VII.  The Board notes that it also 
considered the alternative rating scheme for exceptional patterns 
of hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86 (a) & (b).

A second private audiogram, from August 2007, also is of record.  
Again, the specific pure tone thresholds are not provided in a 
graphical format and while the accompanying narrative summary 
discusses speech reception thresholds, no specific speech 
recognition scores were provided.  The accompanying narrative 
summary diagnosed moderate to profound sensorineural hearing loss 
on the left and severe sensorineural hearing loss on the right.  
Again, the Board has considered the Court's holding in Savage, 
but finds that a remand for clarification of the audiogram 
results is unnecessary, as there are nearly contemporary June 
2006 and January 2008 audiograms that are virtually consistent 
and already of record that are sufficient for rating the 
Veteran's disability.

The Veteran was afforded another VA audio examination in January 
2008.  The results of the January 2008 VA audiological test are 
as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
70
65
LEFT
50
55
65
65
60

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 60 percent for the right ear and 72 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 65 for the right ear and 61.25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VI for the right ear and V for the left 
ear.  Such a degree of hearing loss warrants only a 20 percent 
evaluation under Table VII.  The Board notes that it also 
considered the alternative rating scheme for exceptional patterns 
of hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86 (a) & (b).

A November 2009 treatment record indicated that the Veteran was 
unable to hear on the phone and could not speak with a treatment 
professional by that medium.

The Veteran was afforded an additional VA audio examination in 
May 2010.  At that time, the examiner noted review of the claims 
file and medical records.  At that time, the Veteran reported 
that he was last employed on a part time basis in 1994.  From 
1948 to 1967 the Veteran reported working for Westinghouse and in 
1967 he became part owner of a tire and auto shop.  Thereafter, 
including after his son took over the business, the Veteran 
worked at the shop in whatever capacity was needed.  The Veteran 
stated that in 1994 the business was sold and that he had not 
worked from that time.  The Veteran reported that his hearing 
problems interfered with his ability to participate in 
conversations, especially in circumstances with background noise.  
In addition, the hearing problems had decreased his enjoyment of 
watching television and created significant problems in his 
ability to speak on the telephone.  The results of the May 2010 
VA audiological test are as follows, with pure tone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
80
LEFT
55
65
65
75
80

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 52 percent for the right ear and 40 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 76.25 for the right ear and 71.25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of VIII for the right ear and IX for the left 
ear.  Such a degree of hearing loss warrants a 50 percent 
evaluation under Table VII.  The Board notes that it also 
considered the alternative rating scheme for exceptional patterns 
of hearing impairment and found it inapplicable here.  See 
38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the 
Veteran regarding his hearing problems.  As was indicated above, 
rating a hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, there is no evidence of a change in 
the Veteran's hearing since the May 2010 examination and, 
therefore, nothing to suggest that an additional VA examination 
would be beneficial.  The probative medical evidence shows that 
during the entire applicable appellate period the Veteran's 
hearing loss has not reached a level greater than that which 
would warrant a 50 percent rating.  Staged ratings, therefore, 
are inapplicable here.  See Hart, 21 Vet. App. at 505.  
Considering the results of the multiple VA examination, 
entitlement to a rating greater than 50 percent for the Veteran's 
bilateral hearing loss is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
hearing loss disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss disability with the established criteria shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  Specifically, the Veteran reports 
difficulty understanding speech in adverse listening 
environments, to include watching television, talking on the 
telephone, or understanding others in situations with background 
noise.  In addition, the Veteran has submitted multiple 
statements from his wife, children, friends, and a potential 
employer that document the Veteran's difficulty hearing.

The Board notes that the decibel loss and speech discrimination 
ranges designated for each level of hearing impairment in Tables 
VI and VIA were chosen in relation to clinical findings of the 
impairment experienced by veterans with certain degrees and types 
of hearing disability.  In support of this finding, the Board 
points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  
In this regard, the rating criteria for hearing loss were last 
revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 
11, 1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination tests 
may not reflect the severity of communicative functioning these 
veterans experienced or that was otherwise an extreme handicap in 
the presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of veterans 
with hearing loss that when certain patterns of impairment are 
present, a speech discrimination test conducted in a quiet room 
with amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
The decibel threshold requirements for application of Table VIA 
were based on the findings and recommendations of VHA.  The 
intended effect of the revision was to fairly and accurately 
assess the hearing disabilities of veterans as reflected in a 
real life industrial setting.  59 Fed. Reg. 17295 (April 12, 
1994).  Accordingly, the Board finds that functional impairment 
due to hearing loss that is compounded by background or 
environmental noise is a disability picture that is considered in 
the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  The simple fact that the Veteran's 
hearing disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the criteria 
specifically designed for the type of real-world impairment 
experienced by the Veteran, does not place his symptomatology 
outside of that contemplated by the rating schedule or make 
application of the rating schedule impracticable in this case.  
Accordingly, the Board determines that the Veteran's complaints 
of hearing difficulty have been considered under the numerical 
criteria set forth in the rating schedule.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that the 
Veteran meets the schedular requirements.  If there is only one 
service-connected disability, this disability should be rated at 
60 percent or more; if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
or her employment and educational history.  38 C.F.R. §4.16(b).  
The Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010). 
 
In this case, the Board notes that the Veteran's service-
connected disabilities are his 50 percent rating for bilateral 
hearing loss, discussed above, and a 10 percent rating for 
tinnitus.  The Veteran's combined disability rating is 60 
percent.  Therefore, the Veteran's service-connected disability 
does not meet the percentage rating standards for TDIU.  38 
C.F.R. § 4.16(a).  

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for entitlement 
to a total disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under the 
provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 
1.  For a Veteran to prevail on a claim for entitlement to TDIU, 
the record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough; the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran has reported working for 20 years on the assembly 
line making refrigerators for Westinghouse.  Thereafter, he 
became part owner in a tire and auto shop where he worked for 
over 25 more years in any capacity required by the business.  He 
continued to work after his son took control of the business 
until the business was sold in 1994.  In October 2007, the 
Veteran described his work as stocking parts and janitorial work.  
There is also some indication that he performed some customer 
service duties, including talking on the phone.  The Veteran has 
indicated that he attended school through the eighth grade.    

Having reviewed the claims file, the Board finds no evidence of 
record suggesting that the Veteran's case is outside the norm 
requiring extraschedular consideration.  The Veteran has 
contended that he should be awarded entitlement to 
unemployability, as his service-connected hearing loss and 
tinnitus creates a dangerous work environment and that he is 
unable to communicate with others in person or on the phone.  

As noted above, the Veteran was afforded a VA examination in 
January 2008.  The examiner concluded that the Veteran's hearing 
loss and tinnitus did not affect his ability to perform physical 
or sedentary job duties.  Moreover, the examiner noted that 
individuals that were born deaf could and do participate in all 
areas of employment without difficulty.  The examiner did observe 
that the Veteran's hearing loss and tinnitus would affect his 
ability to communicate with others.  However, as discussed above, 
the Board notes that significant impairment in his ability to 
comprehend verbal conversations is already contemplated by the 50 
percent rating assigned for his hearing loss.

In addition, the May 2010 VA examiner considered the affect of 
the Veteran's hearing loss and tinnitus on his employability.  
The examiner concluded that his hearing problems would create 
difficulty in jobs requiring communication with others in a noisy 
work environment or over a radio, telephone, or intercom system 
for large portions of the day.  The examiner noted, however, that 
wholly deaf individuals were able to work and that hearing 
problems were rarely disabling to the point of rendering the 
individual unable to work in any capacity.  Thus, the examiner 
concluded that the Veteran's hearing loss and tinnitus should not 
impact his ability to perform any type of physical or sedentary 
job to the degree as to render him unemployable.

The Board has considered an undated letter, received in August 
2007, submitted by a prospective employer on the Veteran's 
behalf.  The letter noted that the Veteran had inquired some time 
ago about part time employment.  The job duties would have 
involved talking on the phone and in-person retail sales work.  
The prospective employer concluded that the company could not use 
the Veteran due to his hearing problems.  In that regard, as 
noted above, the Board acknowledges that the Veteran would have 
difficulty performing certain job duties, to include extensive 
speaking on the phone and communicating with others in a noisy 
environment.  However, the inability of the Veteran to perform 
these discrete job duties does not render him unemployable.  
Multiple VA examiners have considered the Veteran's contentions 
and his objective hearing loss and concluded that his hearing 
problems did not preclude physical or sedentary work not 
involving extensive telephone use or conversation with others in 
a noisy environment.  

Thus, while the Veteran may have been unable to perform one job 
with the prospective employer discussed above, he was able to 
perform multiple other jobs not involving talking on the 
telephone or to customers in a noisy environment.  The Veteran's 
representative argues that there is no evidence that the Veteran 
is able to perform physical or sedentary work or that such work 
exists.  In that regard, the Board finds especially significant 
the Veteran's work history that included 20 years working on the 
assembly line making refrigerators and the Veteran's own 
description of his duties at the tire and auto shop as involving 
stocking parts and janitorial duties.  Thus, the Veteran clearly 
has experience performing physical or sedentary tasks.  Also of 
significance, there is no evidence that the Veteran's eighth 
grade education prevented him from performing such tasks.  Thus, 
the Veteran has a significant history involving physical and/or 
sedentary job duties.

The Veteran also argues that he would be unable to perform jobs 
involving the operation of heavy equipment in the construction 
industry because such duties would be too dangerous for someone 
with decreased hearing acuity.  In that regard, the Board notes 
that many jobs involving the operation of heavy machinery require 
the use of hearing protection due to the loud noises generated by 
the equipment.  Thus, any decreased hearing acuity would be 
irrelevant as all operators of the equipment would have decreased 
or no ability to hear during machine operation.  To the extent 
that hearing protection was not required for any specific job 
involving the operation of heavy equipment, again, the Board 
recognizes that there are certain jobs that the Veteran would not 
be able to perform due to his hearing loss and tinnitus; however, 
as discussed, there are myriad types of physical or sedentary 
work that the Veteran could safely and effectively perform. 

The Board notes there is no medical professional who has 
suggested that the Veteran's unemployment status can be 
attributed to his hearing loss or tinnitus.  The Board 
acknowledges the Veteran's contention that his hearing problems 
render him unemployable.  However, the Board places more 
probative weight on the opinions of the two VA health care 
specialists discussed above, who considered the Veteran's 
assertion, but explained with thorough rationale why the 
Veteran's hearing loss and tinnitus did not render him unable to 
obtain or sustain substantial gainful employment.  

Furthermore, in Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no 
evidence of unusual or exceptional circumstances to warrant 
referral for extra-schedular consideration of a total disability 
rating based on the Veteran's service-connected disability.  
 
Given the above, while the Board does not doubt that the 
Veteran's service-connected disabilities have some effect on his 
employability, the preponderance of the evidence does not support 
his contention that his service-connected disabilities are of 
such severity as to preclude his participation in any form of 
substantially gainful employment.  Multiple VA examiners have 
considered the Veteran's hearing problems and concluded that 
these problems do not prevent him from performing physical or 
sedentary job activities.  The Veteran has a history of 
performing physical and/or sedentary job activities and there is 
no evidence that his level of education in any way inhibited the 
performance of such duties.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective factors 
such as his occupational background and level of education.  The 
Board concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 
 

ORDER

Entitlement to an increased rating greater than 50 percent for 
bilateral hearing loss is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


